DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on November 2, 2021 has been entered.  Claim(s) 4 has/have been canceled.  Claim(s) 21 has/have been added.  Therefore, claim(s) 1-3 and 5-21 are pending in the application.  

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on November 5, 2021 have been considered by the examiner to the extent reasonably expected during normal examination time.  Because many of the cited documents appear to be irrelevant to the claimed invention (e.g. US 5,732,957 disclosing “Roller Skate with Auxiliary Roller for Assisting Turning and Braking Action Thereof”), it is requested that the applicant clearly identifies reference(s) or teaching(s) that the applicant finds particularly relevant to the currently claimed invention (see MPEP § 609).  According to MPEP § 2001.04 “[t]he public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability” which would be considered “any information that a reasonable examiner would be substantially likely to consider Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer, Inc., 326 F.3d 1226, 1234, 66 USPQ2d 1481, 1486 (Fed. Cir. 2003).”  In the instant case, the plethora of submitted irrelevant (i.e. not material) information is considered as distracting rather than promoting quality and efficiency of the examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-6 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, as currently presented the claim recites “a temperature” twice (in line 1 of claim 5 and in line 5 of claim 1).  It is unclear whether the second recited “a temperature” was intended to refer back to “a temperature” introduced in claim 1 or set forth an additional temperature.  For the purpose of the examination it will be assumed that temperature and temperature range disclosed in claim 5 are further defining the temperature and temperature range introduced in claim 1.  Claim 6 which directly depends from claim 5 and which inherits issues of claim 5 is rejected for similar reasons.
With respect to claim 6, as currently presented the claim recites “a temperature” three times (in line 1 of claim 6, in line 1 of claim 5 and in line 5 of claim 1).  It is unclear whether the third recited “a temperature” was intended to refer back to “a temperature” introduced in claims 1 and 5 or set forth an additional temperature.  For the purpose of the examination it will be assumed that temperature and temperature range disclosed in claim 6 are further defining the temperature and temperature range introduced in claim 1.  
With respect to claim 20, as currently amended the claim requires that “the step of depositing the layer comprising titanium nitride and the step of depositing the layer comprising silicon nitride are performed within the reaction chamber with the reaction chamber at a pressure within a pressure range.  It is unclear, however, from the claim language if each deposition step is performed within the reaction chamber at a pressure within a pressure range or if both deposition steps are performed within the reaction chamber at a pressure, within a pressure range, that is the same during both steps (it is noted that the limitation “a pressure within a pressure range” is interpreted as covering any pressure within a range that encompasses all possible pressures).  For the purpose of the examination it will be assumed that each deposition step is performed within the reaction chamber at a pressure within a pressure range.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11-12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsueh et al (US 2014/0103284, hereinafter “Hsueh”) with Smith et al. (US 9,911,595, hereinafter “Smith”, cited on November 5, 2021 IDS) relied upon for showing that ALD is a self-limiting process.
Regarding claim 1, Hsueh teaches in Figs. 3-5 (Figs. 3-4 shown below) and related text a method of forming a structure including a silicon nitride layer, the method comprising the steps of: 
providing a substrate (302, Fig. 3 and ¶[0048] and step 402, Fig. 4 and ¶[0067]) comprising a high dielectric constant material (308, Fig. 3 and ¶¶[0009], [0048], [0051] and step 405, Fig. 4, ¶¶[0048] and [0051]) in a reaction chamber (502, Fig. 5 and ¶¶0080]-[0081]) ; 
with the reaction chamber at a temperature within a temperature range (¶¶[0072]-[0073], [0076] and [0082], where it is noted that under BRI the limitation specifying that “a temperature” in the reaction chamber is within “a temperature range” is interpreted as corresponding to any temperature within a range that encompasses all possible temperatures), depositing a layer comprising titanium nitride (312, Fig. 3 and ¶¶[0071]-[0073] and step 406, Fig. 4 and ¶[0072]) overlying (308, Fig. 3) in the reaction chamber (502, Fig. 5 and ¶¶[0071]-[0073] and [0080]-[0081]); and
with the reaction chamber at about the temperature (¶[0076]), depositing a layer comprising silicon nitride (314, Fig. 3 and ¶¶[0071]-[0073] and step 406, Fig. 4 and ¶[0072]) overlying and in contact with the layer comprising titanium nitride (Fig. 3) in the reaction chamber (502, Fig. 5 and ¶¶[0071]-[0073] and [0080]-[0081]), 
wherein the step of depositing the layer comprising silicon nitride is self-limiting at a thickness less than about 2 Angstroms (i.e. between 0.25 Angstroms and about 2 Angstroms, ¶[0073], where it is noted that the ALD technique used to deposit silicon nitride layer disclosed by Hsueh is a self-limiting (¶[0075]) as also evidenced by Smith, col. 4, ll. 8-19), and 
wherein the step of depositing the layer comprising titanium nitride and the step of depositing the layer comprising silicon nitride are performed within the reaction chamber (502, Fig. 5 and ¶¶[0071]-[0077] and [0080]-[0081]).


    PNG
    media_image1.png
    547
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    904
    518
    media_image2.png
    Greyscale


 

Regarding claim 9, Hsueh further teaches wherein the substrate further comprises an interface layer (305, Fig. 3 and ¶[0050]) in contact with the high dielectric constant material layer (308, Fig. 3). 
Regarding claim 11, Hsueh further teaches wherein the substrate further comprises an interface layer (305, Fig. 3 and ¶[0050]) comprising a silicon layer (¶[0050]) underlying the high dielectric constant materials (Fig. 3). 
Regarding claim 12, Hsueh further teaches wherein the step of depositing the layer comprising titanium nitride and the step of depositing the layer comprising silicon nitride are repeated to form a laminate (Fig. 3 and ¶[0072]). 
Regarding claim 16, Hsueh further teaches wherein the step of depositing the layer comprising titanium nitride and the step of depositing the layer comprising silicon nitride are repeated to form a laminate (Fig. 3 and ¶[0072]). 
Regarding claim 17, Hsueh teaches a structure formed according to the method of claim 1 (Fig. 3).  Furthermore, it is noted that the claim is product-by-process claim, and therefore is treated according to MPEP § 2113, which states that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.”  The patentability of a product does not depend on its method of production.  Since Hsueh teaches all the structure, the claimed method does not distinguish it from the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh as applied to claim 1 above, and further in view of Lei et al. (US 2019/0085451, hereinafter “Lei”, previously cited).
Regarding claim 2 (1), teaching of Hsueh was discussed above in the rejection of claim 1 above.  Hsueh, however, do not explicitly teach that the method further comprises a hydrogen treatment.   
Lei, in a similar field of endeavor, teaches performing hydrogen treatment after the step of depositing a silicon nitride layer in order to affect one or more properties of the silicon nitride layer so that they meet specific design requirement (¶[0109]).
Thus, since the prior art discloses all of the method steps, using such steps would lead to predictable result, and, as such, one of ordinary skill in the art would have found it obvious, before the effective filing date of the claimed invention, to perform hydrogen treatment after the step of depositing a silicon nitride layer as disclosed by Lei in the method disclosed by Hsueh in order to affect one or more properties of the silicon nitride layer so that they meet specific design requirement.
Regarding claim 3 (2), the combined teaching Hsueh and Lei was discussed above in the rejection of claim 2 and further discloses wherein the hydrogen treatment is performed after the step of depositing a layer comprising silicon nitride (Lei, ¶[0109]) and repeating a step of depositing a layer comprising titanium nitride after depositing the layer comprising silicon nitride (Hsueh, ¶[0072]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh as applied to claim 1 above.
Regarding claim(s) 5 (1) and 6 (5), teaching of Hsueh was discussed above in the rejection of claim 1 and includes a discussion of the temperature range in the reaction chamber during the step of depositing the layers comprising titanium nitride and silicon nitride being between 200°C and about 350°C (¶[0076]), which is overlapping the claimed range of between about 350°C and about 650°C.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the range of Hsueh to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges. 

Claim(s) 1, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savant et al. (US 2020/0135915, hereinafter “Savant”, previously cited) in view of Hsueh et al. (US 2014/0103284, hereinafter “Hsueh”) and Wang (US 9,142,764, hereinafter “Wang”, previously cited) with Smith et al. (US 9,911,595, hereinafter “Smith”, cited on November 5, 2021 IDS) relied upon for showing that ALD is a self-limiting process.
Regarding claim 1, Savant teaches in Figs. 1A-1B (shown below) and related text a method of forming a structure including a silicon nitride layer, the method comprising the steps of: 
providing a substrate (10, Fig. 1A and ¶[0044]) comprising a high dielectric constant material (82, Fig. 1A and ¶[0044]) in a reaction chamber (¶0063]); 
with the reaction chamber at a temperature within a temperature range (i.e. it is noted that under BRI the limitation specifying that “a temperature” in the reaction chamber is within “a temperature range” is interpreted as corresponding to any temperature within a range that encompasses all possible temperatures) depositing a layer comprising titanium nitride (83, Fig. 1A and ¶¶[0026] and [0063]-[0064]) overlying and in contact with the high dielectric constant material (Fig. 1A); and
with the reaction chamber at about a temperature within a temperature range (¶[0065]), depositing a layer comprising silicon nitride (84, Fig. 1A and ¶¶[0027] and [0063]-[0064]) overlying and in contact with the layer comprising titanium nitride (Fig. 1A), 
wherein the step of depositing the layer comprising silicon nitride is self-limiting (i.e. it is noted that the ALD technique used to deposit silicon nitride layer disclosed by Savant is a self-limiting by definition as evidenced by Smith, col. 4, ll. 8-19), at a thickness of 1Å to 300Å (¶[0035]), which is overlapping the claimed range of less than about 2 Angstroms, where it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the range of Savant to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP § 2144.05 for overlap of ranges. 


    PNG
    media_image3.png
    620
    810
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    618
    658
    media_image4.png
    Greyscale



Savant, however, does not explicitly teach in the provisional application that the step of depositing the layer comprising titanium nitride and the step of depositing the layer comprising silicon nitride are performed within the same reaction chamber with the temperature in the reaction chamber during the step of depositing layer comprising silicon nitride being at about the temperature used during the step of depositing the layer comprising titanium nitride.  
To begin with, Savant teaches in the non-provisional application that the steps of depositing layers comprising titanium nitride and silicon nitride can be performed within the same reaction chamber (¶[0064]), which is consistent with the teaching of Hsueh and Wang, who both disclose that titanium nitride and the silicon nitride layers can be formed within the same reaction chamber (Hsueh, 502, Fig. 5 and ¶¶[0070]-[0071], [0076] and [0080]-[0081] and Wang, col. 6, ll. 13-56, col. 11. 52-63 and col. 12, ll. 28-65) in order to prevent wafer contamination and/or oxidation of previously formed layers, reduce processing cost and increase processing speed (Wang, col 6, ll. 23-30 and Savant, ¶¶[0034]-[0035]).  Moreover, Hsueh also teaches that the reaction (¶[0076]).  
Thus, since the prior art teaches all of the claimed method steps, executing such steps would lead to predictable results, and as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit both TiN and SiN in the same reaction chamber at about the same temperature based on the teaching of Savant, Hsueh and Wang as such steps are well-known in the art and would prevent wafer contamination and/or oxidation of previously formed layers, reduce processing cost and increase processing speed.
Regarding claim 13 (1), the combined teaching of Savant, Hsueh and Wang discloses wherein the substrate comprises a channel region comprising silicon germanium (Savant, Fig. 1A and ¶[0044]).
Regarding claim 14 (1), the combined teaching of Savant, Hsueh and Wang further discloses a step of forming a passivation layer (Savant, 81, Fig. 1A and ¶[0025]) between a silicon germanium channel region (Savant, 20, Fig. 1A) and the high dielectric constant material (Savant, 82, Fig. 1A).  
Regarding claim 17, the combined teaching of Savant, Hsueh and Wang teaches a structure formed according to the method of claim 1 as discussed above (Savant, Fig. 1A).  Furthermore, it is noted that the claim is product-by-process claim, and therefore is treated according to MPEP § 2113, which states that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.”  The patentability of a product does not 
Regarding claim 18 (17), the combined teaching of Savant, Hsueh and Wang discloses a channel region comprising silicon germanium (Savant, Fig. 1A and ¶[0044]).
Regarding claim 19 (18), the combined teaching of Savant, Hsueh and Wang discloses the high dielectric constant material overlying the channel region (Savant, Fig. 1A).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savant, Hsueh and Wang as applied to claim 1 above and further in view of Tang et al. (US 2017/0117202, hereinafter “Tang `202”, previously cited).
Regarding claim 10 (1), the combined teaching of Savant and Wang was discussed above in the rejection of claim 1.  Savant, Hsueh and Wang, however, do not explicitly teach that the method further comprises forming a passivation layer using one or more of H2S and hydrazine.
Tang `202, in a similar field of endeavor, teaches providing a substrate with a passivation layer using one or more of H2S (¶[0029]) prior to depositing high dielectric constant material when forming a structure such as that disclosed by Savant, Hsueh and Wang in order to reduce interface trap density between the substrate and the dielectric layer material (¶¶[0005]-[0007]). 
Thus, since the prior art discloses all of the claimed elements, using such elements would lead to predictable results, and as such it would have been obvious .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savant, Hsueh and Wang as applied to claim 1 above, and further in view of Hendriks et al. (US 2008/0317972, hereinafter “Hendriks,” previously cited)
Regarding claim 15 (1), the combined teaching of Savant, Hsueh and Wang was discussed above in the rejection of claim 1.  Savant, Hsueh and Wang, however, do not explicitly teach wherein the titanium nitride layer further comprises a dopant selected from the group consisting of silicon, aluminum, tantalum, lanthanum, hafnium, and tungsten.  
Hendriks, in a similar field of endeavor, teaches doping a titanium nitride (TiN) film with silicon in order to improve characteristics of the TiN film (¶0051]).  Thus, since the prior art discloses all of the claimed elements, the results would be predictable to one of ordinary skill in the art, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to dope the titanium nitride layer with silicon in order to improve characteristics of the TiN film.

Claim(s) 7-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savant et al. (US 2020/0135915, hereinafter “Savant”, previously cited) in view of Li et al. (US 10,229,985, hereinafter “Li”, previously cited), Hsueh et al. (US 2014/0103284, hereinafter “Hsueh”) and Wang (US 9,142,764, hereinafter “Wang”, previously cited) with Smith et al. (US 9,911,595, hereinafter “Smith”, cited on November 5, 2021 IDS) relied upon for showing that ALD is a self-limiting process.
Regarding claim 7, Savant teaches in Figs. 1A-1B (Fig. 1A shown above) and related text a method of forming a structure including a silicon nitride layer, the method comprising the steps of: 
providing a substrate (10, Fig. 1A and ¶[0044]) in a reaction chamber (¶[0063]);
depositing a layer comprising titanium nitride (83, Fig. 1A and ¶¶[0026] and [0063]-[0064]) overlying and in contact with the substrate; and 
depositing a layer comprising silicon nitride (84, Fig. 1A and ¶¶[0027] and [0064]-[0065]) overlying and in contact with the layer comprising titanium nitride, 
Savant, however, does not explicitly teach that the substrate comprises a metal carbide layer and, as a result, that the titanium nitride layer overlies and is in contact with the metal carbide layer.  Savant also does not explicitly teach in the provisional application wherein the step of depositing the layer comprising titanium nitride and the step of depositing the layer comprising silicon nitride are performed within the same reaction chamber and that the steps of depositing the layer comprising titanium nitride and the step of depositing the layer comprising silicon nitride each include introducing a nitrogen reactant into the reaction chamber, the nitrogen reactant being the same for 
To begin with Li, in a similar field of endeavor, teach providing a substrate comprising a metal carbide layer when forming a structure similar to that disclosed by Savant in order to set the work function of the later formed TiN gate layer (col. 7, ll. 1-33).
Thus, since the prior art discloses all of the claimed elements, using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to provide a substrate comprising a metal carbide as disclosed by Li in the method disclosed by Savant in in order to set the work function of the later formed TiN layer.
Moreover, Savant teaches in the non-provisional application that the steps of depositing layers comprising titanium nitride and silicon nitride can be performed within the same reaction chamber (¶[0064]), which is consistent with the teaching of Hsueh and Wang, who both disclose that titanium nitride and the silicon nitride layers can be formed within the same reaction chamber (Hsueh, 502, Fig. 5 and ¶¶[0070]-[0071], [0076] and [0080]-[0081] and Wang, col. 6, ll. 13-56, col. 11. 52-63 and col. 12, ll. 28-65) in order to prevent wafer contamination and/or oxidation of previously formed layers, reduce processing cost and increase processing speed (Wang, col 6, ll. 23-30 and Savant, ¶¶[0034]-[0035]).  Furthermore, Hsueh and Wang also teach that the steps of depositing the layer comprising titanium nitride and the step of depositing the layer comprising silicon nitride each include introducing a nitrogen reactant into the  (Hsueh, ¶[0075] and Wang, col. 14, ll. 6-21, col. 15, ll. 23-44 and col. 16, ll. 15-18) in order to simplify the manufacturing process.  
Thus, since the prior art teaches all of the claimed method steps, executing such steps would lead to predictable results, and as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the steps of depositing the layers comprising titanium nitride and silicon nitride within the same reaction chamber, with each of the disposition steps including the same nitrogen reactant, as disclosed by Hsueh and Wang, in the method disclosed by Savant and Li in order to prevent wafer contamination and/or oxidation of previously formed layers, simplify manufacturing process, reduce processing cost and increase processing speed.
Regarding claim 8 (7), the combined teaching of Savant, Li, Hsueh and Wang discloses wherein the meal carbide layer comprises titanium aluminum carbide (Li, col. 7, ll. 1-18).
Regarding claim 21 (7), the combined teaching of Savant, Li, Hsueh and Wang discloses wherein the step of depositing the layer comprising silicon nitride comprises exposing the substrate to a silicon halide precursor or a chlorosilane precursor (Savant, ¶[0065], Hsueh, ¶¶[0074]-[0075] and Wang, col. 15, ll. 6-22) and the nitrogen reactant (Savant, ¶[0065], Hsueh, ¶¶[0074]-[0075] and Wang, col. 16, ll. 15-18) and wherein the step of depositing the layer comprising silicon nitride is self-limiting (Hsueh, ¶[0075], where it is further noted that the ALD technique used to deposit silicon nitride layer disclosed by Savant, Hsueh and Wang is a self-limiting by definition as evidenced by Smith, col. 4, ll. 8-19) at a thickness of 1Å to 300Å (Savant, ¶[0035]) which is overlapping the claimed range of 0.5 to 2 Angstroms, where it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the range of Savant to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP § 2144.05 for overlap of ranges. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savant et al. (US 2020/0135915, hereinafter “Savant”, previously cited) in view of Tang et al. (US 2017/0117202, hereinafter “Tang `202”, previously cited), Woodruff et al. (US 2018/0323055, hereinafter “Woodruff,” previously cited), Hsueh et al. (US 2014/0103284, hereinafter “Hsueh”), and Wang (US 9,142,764, hereinafter “Wang”, previously cited).
Regarding claim 20, Savant teaches in Figs. 1A and 1B (shown above) and related text a method of forming a structure including a silicon nitride layer, the method comprising the steps of:
providing a substrate (10, Fig. 1A and ¶[0044]) comprising an interface layer (81, Fig. 1A and ¶[0063]) and a high dielectric constant material layer (82, Fig. 1A and ¶[0063]) in a reaction chamber (¶[0063]);
depositing a layer comprising titanium nitride (83, Fig. 1A and ¶¶[0026] and [0063]-[0064]) overlying and in contact with the high dielectric constant material layer; and 
(84, Fig. 1A and ¶¶[0027] and [0064]-[0065]) overlying and in contact with the layer comprising titanium nitride.
Savant, however, does not explicitly teach that the substrate comprises a passivation layer and that the titanium nitride layer and silicon nitride layer are formed using a cyclic deposition processes (i.e. that the ALD process is cyclic deposition process), with the titanium nitride layer deposited by exposing the substrate to a titanium precursor and a nitrogen reactant, and wherein the step of forming the layer comprising titanium nitride and the step of forming the layer comprising silicon nitride are performed within the reaction chamber with the reaction chamber at a pressure within a pressure range without an intervening vacuum break.
To being with, Tang `202, in a similar field of endeavor, teaches providing a substrate with a passivation layer prior to depositing high dielectric constant material when forming a structure such as that disclosed by Savant in order to reduce interface trap density between the substrate and the dielectric layer material (¶¶[0005]-[0007]). 
Thus, since the prior art discloses all of the claimed elements, using such elements would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to provide a substrate comprising a passivation layer as disclosed by Tang `202 in the method disclosed by Savant in order to reduce interface trap density between the substrate and the dielectric layer material thereby increasing performance of the finally formed device.
Moreover, Woodruff, in a similar field of endeavor, teaches that ALD process disclosed by Savant (¶¶[0064]-[0065] and [0071]) used in forming titanium nitride and (i.e. “deposition cycles, preferably a plurality of consecutive deposition cycles,” ¶[0020]) and Hsueh and Wang both teach that the titanium nitride layer deposited using ALD can be formed by exposing the substrate to a titanium precursor and a nitrogen reactant (Hsueh, ¶[0073]-[0075] and Wang, col. 14, ll. 15-21 and col. 15, ll. 23-24) and that both the titanium nitride layers and the silicon nitride layers disclosed by Savant can be formed within the same chamber with the reaction chamber at a pressure within a pressure range without an intervening breaking vacuum (Savant, ¶[0064], Hsueh, ¶¶[0077] and [0081] and Wang, col. 6, ll. 13-56, col. 11. 52-63 and col. 12, ll. 28-65, where it is noted that the limitation specifying that “a pressure” in the reaction chamber is within “a pressure range” is interpreted as corresponding to any pressure within a range that encompasses all possible pressures) in order to prevent wafer contamination and/or oxidation of previously formed layers, reduce processing cost and increase processing speed (Savant, ¶¶[0034]-[0035] and [0064] and Wang, col. 6, ll. 23-30).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use cyclic deposition process to form the layers comprising titanium nitride and silicon nitride as such deposition is well-known in the art as being part of the ALD process.  Moreover, since the prior art teaches all of the claimed method steps, executing such steps would lead to predictable results, and as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit both TiN and SiN in the reaction chamber with the reaction chamber at a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new grounds of rejections do not rely on references and/or interpretations thereof applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.  With respect to claim 20, as discussed above, in the rejections of the claim, the limitation directed to the reaction chamber being “at a pressure within a pressure range” does not necessarily require that the pressure during both the step of depositing the layer of titanium nitride and the step of depositing layer comprising silicon nitride be the same.  Rather, as discussed above, the above noted limitation may require that each of the steps be performed at a pressure within a range of pressures that encompasses all possible pressures, which is taught by the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.B.C/           Examiner, Art Unit 2829


/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829
1/27/2022